Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

TrackOne Status
	Applicant’s TrackOne request filed 10/8/2019 was Granted (see paper entered 10/28/2019).  
	Applicants have responded to the final office action (mailed 9/15/2020) after final (entered 2/26/2021) and required an extension of time.

Applicant’s amendment
	Applicant’s after final amendment filed 2/26/2021 has been received and entered.  Claim 9 has been amended, and claims 5-7 were previously cancelled. 
Claims 1-4, 8-22 are pending.

Election/Restriction
Applicant’s election of the specific species in the reply filed on 1/9/2020 was acknowledged, and that upon initial search and review it did not appear that examining all the recited species will be an undue burden.  Accordingly, the restriction requirement was withdrawn.
Claims 1-4, 8-22 directed to a method of detecting and treating transplant rejection are currently under examination.


Priority
	This application filed 10/8/2019 is a Continuation of 16/361752 filed 3/22/2019 (RCE filed)(and which is the parent to 16/669347 filed 10/30/2019 –non-final action mailed 7/14/2020), which is a Continuation of 15/788549 (RCE filed) filed 10/19/2017, which a continuation of 14/188455 filed 2/24/2014 (now US Patent 9845497), which is a continuation of 13/508318 filed 4/22/2014 (now US Patent 87036652), which is a 371 National stage filing of PCT/US2010/055604 filed 11/5/2010, which claims benefit to US provisional application 61/280674 filed 11/6/2009; and is related by virtue of parent 15/788549 to application 16/110682 (now US Patent 10329607), 16/110646 (now US Patent 10494669), and 16/361741 filed 3/22/2019.
 
Information Disclosure Statement
The four information disclosure statements (IDS) submitted on 9/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Response to Applicants submission
Claims 1-4, 8-22 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/352453 (RCE filed 6/25/2020) is withdrawn. 
The terminal disclaimer filed 2/26/2021 has been received and APPROVED, obviating the basis of the rejections of record for the above app.

For completeness of the instant record, it is noted that TDs to eight related applications: Application No. 15/788549; Application No. 16/361741; Application No. 16/361752; Application No. 16/669347; U.S. Patent No. 9845497 (filed as 14/188455); U.S. Patent No. 87036652 (filed as 13/508318 on 4/22/2014); U.S. Patent No. 10329607 (filed as 16/110682); and U.S. Patent No. 10494669 (filed as 16/110646) was previously made by Applicants.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-4, 8-22 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more was withdrawn.  
 In the instant case, it was found that the claims have an additional element for possible treatment step based on the detected level.  Upon review, while the treatment step is broad, recitation of providing ‘an immunosuppressive drug” is consistent with the observation on which the invention rests, and the breadth of the judicial exception, and found to be a practical application of the judicial exception.
Accordingly, the claims are found to be patent eligible under the second prong.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 8-22 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al. (Clin Chem. 1999;45:1741–1746), Lui et al. (2003-filed in 6/24/2020 IDS), Zhong is withdrawn.
	In view of Applicants arguments and the evidence provided in the declaration of Dr. Woodward (provided in application 16/669347), it is agreed that the art does not support the use of high-throughput sequencing and the use of SNPs as provided for use in fetal analysis for the monitoring of organ transplant status in a patient.

Conclusion
Claims 1-4, 8-22 are allowed.
The art of record teaches that the presence of DNA in plasma of organ transplant patients was well known, as provided by Gadi et al. who teach soluble donor DNA concentrations in recipient serum, and that notes that the amount correlates with pancreas-kidney rejection, and provides for a classification related to the quantity of cfDNA that can be detected as it is related to rejection.  It is noted that Gadi et al. do not use SNP profiles to differentiate the source of the cfDNA, but use a panel of HLA specific makers and direct sequence analysis (versus high-throughput sequencing of cfDNA in a plasma sample) that are specific for the donor versus the recipient to derive quantitative read data was not taught or made obvious by the art of record.  
After the effective filing date, additional evidence as a universal noninvasive detection of solid organ transplant rejection is provided by Snyder et al. (PNAS April 12, 2011 vol. 108 no. 15).  Additionally, the recent work and teachings of Agbor-Enoh et al. who provide for a method for the use of cell-free DNA to detect heart transplant rejection demonstrate the applicability of the claimed methodology currently under clinical application.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/Primary Examiner, Art Unit 1631